                               IN THE L]NITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                           DAI-LAS DIVISION


I,ATAURUS MURPHY,                                  )
                                                   )
                         I'laintifl.               )
                                                   )
                                                   )
                                                   )
DALLAS COUNI'Y .IAIL FACILITY.                     )
                                                   )
                         Def'endant.               )       Civil Action No.   3: I   9-CV-l 501-C-BT


                                                 ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge advising the Court that    Plaintiffls Complaint should be dismissed for

want ofprosecution. Plaintiffhas failed to file any objections and the time to do so has no)v

expired.

       'lhc Court    has revieu,ed the Findings. Conclusions, and Recommendation             lbr clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions            ofthe Court. For the reasons stated

therein, Plaintifl's Complaint is hereby DISMISSED without prejudice pursuant to Federal Rule

of Civil Procedure   4 l (b)


       SO ORDF,RED this
                                   q
                                       I
                                       day of September, 201




                                                                         ,???21'7
                                             t                     u
                                                                       GS
                                                       I            D STATES             S   CT JUDGE


                                                                                     I
